
	

113 HR 4992 IH: Refueling Assistance Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4992
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mrs. Bustos (for herself, Mr. Braley of Iowa, Ms. Duckworth, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Secretary of Transportation to conduct a study on the adequacy of motor vehicle
			 refueling assistance to individuals with disabilities, to promulgate
			 regulations in accordance with the results of such study, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Refueling Assistance Act of 2014.
		2.Study on motor vehicle refueling assistance for qualified individuals with disabilities
			(a)In GeneralNot later than one year after the date of the enactment of this Act, the Secretary of
			 Transportation (in this Act referred to as the Secretary), in consultation with the Attorney General, shall conduct a study on motor vehicle refueling
			 assistance to qualified individuals with disabilities.
			(b)Subject matterThe study required by subsection (a) shall address the following:
				(1)The adequacy of Federal regulations and guidance in effect at the time the study is conducted to
			 enable qualified individuals with disabilities to receive motor vehicle
			 refueling assistance in a safe, timely, convenient, and consistent manner.
				(2)Data on the practices of gas stations for providing motor vehicle refueling assistance to qualified
			 individuals with disabilities.
				(3)Measures available to gas stations to improve motor vehicle refueling assistance for qualified
			 individuals with disabilities, including an assessment of the cost and
			 feasibility of implementing such measures, taking into account variations
			 in the equipment and technology used by gas stations at the time of the
			 study.
				(4)The extent to which the location of gas stations in rural or urban areas affects the measures
			 available to such gas stations to improve motor vehicle refueling
			 assistance for qualified individuals with disabilities.
				(5)The feasibility of requiring gas stations to install a freestanding device operable with a closed
			 fist and reachable from inside a motor vehicle (referred to in this
			 subsection as a calling device) to be used by a qualified individual with a disability to alert a station attendant that such
			 individual requires motor vehicle refueling assistance, including an
			 assessment of—
					(A)the extent to which the installation of a calling device would improve the ability of qualified
			 individuals with disabilities to receive motor vehicle refueling
			 assistance in a safe, timely, convenient, and consistent manner;
					(B)the measures necessary to ensure that a calling device be designed and installed in accordance with
			 all accessibility guidelines for public accommodations under title III of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12181 et seq.);
					(C)the need for appropriate signage at gas stations—
						(i)that clearly identifies the purpose of a calling device and the hours during which motor vehicle
			 refueling assistance is available through use of the device; and
						(ii)that is clearly visible to a qualified individual with a disability inside a motor vehicle in the
			 refueling area of a gas station;
						(D)the cost to a gas station to install and maintain a calling device and the burden of such cost on
			 small and large gas stations; and
					(E)funding opportunities to offset the cost of installing calling devices, including grant programs
			 and new or existing tax credits.
					(6)Methods of disseminating information relating to the availability of motor vehicle refueling
			 assistance in consultation with State officials, including the use of
			 Internet-based and smart phone technology to allow individuals to search
			 by location for gas stations with operable calling devices.
				(c)Consultation with interested partiesIn conducting the study required by subsection (a), the Secretary shall consult with groups
			 representing individuals with disabilities, groups representing veterans,
			 gas station owners, and other interested parties.
			3.Report to CongressNot later than 90 days after completing the study required by section 2(a), the Secretary, in
			 consultation with the Attorney General, shall submit to Congress a report
			 that—
			(1)summarizes the results of the study; and
			(2)includes recommendations for imposing feasible and cost-effective requirements on gas stations to
			 improve motor vehicle refueling assistance for qualified individuals with
			 disabilities.
			4.RegulationsNot later than 180 days after submitting the report required by section 3, the Secretary, in
			 consultation with the Attorney General, shall promulgate any regulations
			 that the Secretary considers necessary to improve motor vehicle refueling
			 assistance for qualified individuals with disabilities, taking into
			 account the results of the study required by section 2(a).
		5.Enforcement
			(a)Civil penalty
				(1)In GeneralExcept as provided in subsection (b), the Secretary may impose a civil penalty on a person that the
			 Secretary determines, in accordance with subchapter II of chapter 5 of
			 title 5, United States Code (commonly known as the Administrative Procedure Act), knowingly violates the regulations promulgated pursuant to section 4.
				(2)Determination of amount of penaltyIn determining the amount of the penalty to be imposed on a person under paragraph (1), the
			 Secretary shall consider the severity of the violation, the size of the
			 relevant business owned or operated by the person, and the extent to which
			 the penalty will affect the financial viability of such business.
				(b)Notice of violationThe Secretary may not impose a penalty on a person for violating the regulations promulgated
			 pursuant to section 4 unless such violation continues for more than 30
			 days after the date on which the individual receives notice of the
			 violation.
			6.Qualified individual with a disability definedIn this Act, the term qualified individual with a disability has the meaning given the term in section 201(2) of the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12131).
		
